Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41      Desc: Main
                          Document Page 1 of 21


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 In re:                                           PROMESA
 THE FINANCIAL OVERSIGHT AND                      Title III
 MANAGEMENT BOARD FOR PUERTO RICO,
                                                  No. 17 BK 04780-LTS
               as representative of

 PUERTO RICO ELECTRIC POWER AUTHORITY,

                     Debtor.


 PUERTO RICO ELECTRIC POWER AUTHORITY             ADVERSARY NO. 18-00047-LTS
 EMPLOYEES’ RETIREMENT SYSTEM; THE
 BOARD OF TRUSTEES OF THE PUERTO RICO
 ELECTRIC POWER AUTHORITY EMPLOYEES’
 RETIREMENT SYSTEM; JOSÉ RAMÓN RIVERA
 RIVERA, PRESIDENT, FIDUCIARY,    AND
 TRUSTEE OF THE BOARD OF TRUSTEES OF
 THE    ELECTRIC   POWER    AUTHORITY
 EMPLOYEES’ RETIREMENT SYSTEM; RALPHIE
 DOMINICCI RIVERA; ÁNGEL R. FIGUEROA
 JARAMILLO; ERASTO ZAYAS LÓPEZ; JUAN
 CARLOS ADROVER; SAMMY RODRÍGUEZ; AND
 ALVIN ROMÁN TRUSTEES AND FIDUCIARIES
 OF THE ELECTRIC POWER AUTHORITY
 EMPLOYEES’ RETIREMENT SYSTEM

       Plaintiffs

                        v.

 COMMONWEALTH OF PUERTO RICO; HON.
 RICARDO ROSSELLÓ NEVARES; PUERTO RICO
 ELECTRIC POWER AUTHORITY; ELÍ DÍAZ
 ATIENZA; RALPH A. KREIL; CHRISTIAN
 SOBRINO VEGA; DAVID K. OWENS; CHARLES
 BAYLES; ROBERT POU; MARÍA PALOU
 ABASOLO AND JOSÉ ORTIZ.

       Defendants



                                      -1-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41         Desc: Main
                          Document Page 2 of 21


                              AMENDED COMPLAINT


TO THE HONORABLE COURT:

      COME NOW the abovenamed Plaintiffs in the above styled Adversary Proceeding,

by and through their respective undersigned attorneys, and respectfully state, allege

and pray:

                                    I. The Parties

      1.1.   The Puerto Rico Electric Power Authority Employees’ Retirement System

(hereinafter “Retirement System”)    is a trust that was originally created through a

Collective Bargaining Agreement executed in 1942 by and between the Puerto Rico

Electrical Industry and Irrigation Workers Union (“UTIER”, by its Spanish acronym) and

the Water Resources Authority (“AFF”, by its Spanish acronym), now the Electric Power

Authority (“PREPA”, as it is known by its English acronym), and Resolution Number 200

of June 25, 1945, issued by the Board of Directors of the AFF, which approved and

adopted the Retirement System as of July 1, 1945.

      1.2.   The Puerto Rico Court of First Instance issued a Partial Judgment on May

4, 2016 in the case of UTIER v. PREPA, Civil No. SJ2015CV00100, where it held “that

the PREPA Employees’ Retirement System is a de facto trust, since its creation on June

25, 1945.” A translation of the Partial Judgment is attached hereto as Exhibit 1. The

Court further held, among other matters, that the Board of Trustees administers the

Retirement System (“The Regulation adopted though Resolution No. 200 entrusted the

administration of PREPA’s Retirement System to a Board of Trustees…”); all the assets

of the Retirement System are for the sole benefit of active members, retired members



                                         -2-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41              Desc: Main
                          Document Page 3 of 21


and beneficiaries and no other purpose (“all of the System’s capital will be used solely

for benefits of the active members, retired members, and their beneficiaries under the

System and for no other purpose...”); and that payments made by PREPA and individual

employees and other income are deposited in accounts separate from the PREPA’s

(“The contributions made by PREPA and its employees, as well as the other income

from PREPA’s Retirement System, have been deposited at all times in different accounts

separate from those of PREPA.”). In so holding, the Court noted that PREPA admitted

and conceded that the Retirement System is a trust: “PREPA acquiesced to

plaintiff’s request in that the Retirement System be declared to be a de facto

trust.”) (emphasis added).

      1.3.   Furthermore, the Court held that the financial statements of PREPA, which

are prepared according to GASB 67, explicitly state that the assets of the Retirement

System are in a trust and are protected from PREPA’s creditors: “GASB 67 explicitly

provides that the assets of a pension plan are in trust and that they are protected from

the creditors.”. The Court emphasized that the financial statements of the Retirement

System expressly state that contributions from employers are irrevocable and that the

assets are dedicated to providing pensions and also concluded that the Retirement

System is a private trust, not a public trust: “In the instant case, the Retirement System

is for private purposes, given that by its nature there is no room in the classifications of

public purposes.”

      1.4.   Then, on August 29, 2016, the Puerto Rico Court entered a Final

Judgment, a translation of which is attached hereto as Exhibit 2, declaring that the




                                           -3-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41             Desc: Main
                          Document Page 4 of 21


Partial Judgment was final and unappealable, and that a public deed was not required

to ratify the legitimacy of the Retirement System trust having been declared a de facto

trust by the Court: “In the instant case there is no issue in that the PREPA Retirement

System is a de facto trust and that it was created on June 25, 1945; that was declared

by this Court through Partial Judgment on May 4, 2016, which as of today is final and

unappealable. Then, since the Retirement System was created prior to the enactment of

Law 219-2012, supra, it is concluded that the Retirement System’s trust does not

require being recorded in the Trusts Registry, as a condition for its validity. Nor is the

execution of a public deed required to ratify its legitimacy, having been declared as a de

facto trust by this Court.”

       1.5.   Said judgments constitute res judicata and issue preclusion regarding the

Retirement System’s legal personality and all the facts that were therein adjudicated.

PREPA is also judicially estopped from contesting the Retirement System’s separate and

distinct legal personality.

       1.6. Plaintiff the Board of Trustees of the Puerto Rico Electric Power Authority

Employees’ Retirement System is the governing body of the Retirement System.

       1.7. Plaintiff José Ramón Rivera Rivera is the member of the Board of Trustees of

the Puerto Rico Electric Power Authority Employees’ Retirement System that was

elected by the retirees of the Puerto Rico Electric Power Authority (hereinafter “PREPA”)

and that was elected by his fellow Board Members as the President of the Board of

Trustees.




                                          -4-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41            Desc: Main
                          Document Page 5 of 21


      1.8.   Plaintiffs Ralphie Dominicci Rivera, Ángel R. Figueroa Jaramillo, and Erasto

Zayas López are members of the Board of Trustees of the Retirement System that were

elected by current employees of PREPA.

      1.9.   Plaintiffs, Juan Carlos Adrover, Sammy Rodríguez, and Alvin Román are

the members of the Board of Trustees of the Retirement System that were designated

as such by PREPA’s management.

      1.10. Plaintiffs and Defendant José Ortiz (see below) are the duly elected or

designated members of the Board of Trustees of the Retirement System who, as its

fiduciaries, are entrusted with taking all of the financial and actuarial decisions

necessary to manage the Retirement System for the exclusive benefit of PREPA’s

retirees and retirement plan participants and/or beneficiaries.

      1.11. Defendant Commonwealth of Puerto Rico is a legal entity with the

authority to sue and be sued.

      1.12. Defendant Ricardo Rosselló Nevares is the duly elected Governor of the

Commonwealth of Puerto Rico.

      1.13. Defendant PREPA is a public corporation created pursuant to Puerto Rico

Law 83-1941.1.13. Defendants Elí Díaz Atienza, Ralph A. Kreil, Christian Sobrino Vega,

David K. Owens, Charles Bayles, Robert Pou and María Palou Abasolo (hereinafter

“Individual Defendants”) are the current members of PREPA’s Governing Body. The

Individual Defendants are being sued in their official capacity as such.

      1.14 Defendant José Ortiz is the Executive Director of PREPA’s Governing Body.

Mr. Ortiz is also a member of the Board of Trustees of the Retirement System. Whereas




                                           -5-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41             Desc: Main
                          Document Page 6 of 21


Mr. Ortiz did not give his consent to join this action as a plaintiff, he is included as a

defendant inasmuch as he may be deemed an indispensable party to this action. Mr.

Ortiz is being sued in his official capacity both as Executive Director of PREPA´s

Governing Body and as a Trustee of the Retirement System.

                                     II. The Facts

      2.1.   On March 22, 2018, the Hon. Governor of Puerto Rico, Ricardo Rosselló

Nevares, issued Executive Order OE-2018-012 (“Executive Order”) (Exhibit 3). The Title

of said Executive Order indicates that it was issued in order to “exercise the powers set

forth under Law 5-2017 with respect to the Puerto Rico Electric Power Authority

Employees’ Retirement System, to delegate certain powers to the Puerto Rico Financial

Advisory and Fiscal Agency Authority, and for other related purposes.”

      2.2. The Executive Order states the following:

      WHEREAS:          Puerto Rico is currently undergoing the greatest financial
                        and economic crisis of its modern history. This situation
                        led the US Congress to enact the law titled Puerto Rico
                        Oversight Management, and Economic Stability Act
                        (PROMESA). Said statute, in turn, established a Fiscal
                        Oversight Board for the Government of Puerto Rico
                        (Oversight Board).

      WHEREAS:          As established in the legislative history of PROMESA,
                        when establishing the Oversight Board in Puerto Rico,
                        the US Congress considered, among other things,
                        supervision and limited transparency in the acts of the
                        Government of Puerto Rico, such as the Government’s
                        failure to issue audited financial statements since the
                        year 2014 (H. Rep. No. 114-602(1), p. 41 (2016)).

      WHEREAS:          On September 30, 2016, the Oversight Board designated
                        the Electric Power Authority (PREPA) and its components
                        as covered entities under PROMESA.




                                          -6-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41         Desc: Main
                          Document Page 7 of 21


      WHEREAS:       PREPA is currently in the process of restructuring its
                     debt, under Title III of PROMESA. Similarly, PREPA is in
                     the process of preparing the amended Fiscal Plan, which
                     will be submitted to the Oversight Board for certification.

      WHEREAS:       On the other hand, pursuant to the realities of PREPA,
                     this administration has announced the commencement of
                     a process to make viable the transformation of our power
                     system to a modern, sustainable, reliable, efficient, and
                     cost-effective one.

      WHEREAS:       To be able to carry out these tasks responsibly, it is
                     necessary to have the most recent, precise, updated, and
                     audited financial information from PREPA, including all of
                     the units that comprise it.

      WHEREAS:       PREPA has a retirement system, known as the Electric
                     Power Authority Employees’ Retirement System
                     (Retirement System).

      WHEREAS:       As a component of PREPA, the Retirement System was
                     also designated on September 30, 2016, as a covered
                     entity under PROMESA.

      WHEREAS:       The Bylaws of the Electric Power Authority Employees’
                     Retirement System (Bylaws) impose on the Board of
                     Trustees of said system (Board of Trustees) the
                     obligation to approve annually the actuarial reports and
                     financial statements of the Retirement System.
                     However, the most recent actuarial reports that
                     correspond to fiscal years 2014 and 2015, as well as the
                     audited financial statements for fiscal year 2015, were
                     reviewed with updated data and have not yet been
                     approved by the Board of Trustees, thus, the latter has
                     not complied with the annual obligation imposed by the
                     Bylaws.

      WHERAS:        During the past months, and on multiple occasions,
                     PREPA’s upper management, some members of the
                     Board of Trustees, representatives from the Department
                     of the Treasury and from the Puerto Rico Financial
                     Advisory and Fiscal Agency Authority (AAFAF, by its
                     Spanish acronym) have requested of the Board of
                     Trustees on an urgent basis the delivery and approval of


                                       -7-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41          Desc: Main
                          Document Page 8 of 21


                     the actuarial reports and the financial statements of the
                     Retirement System that are overdue. However, such
                     efforts have been fruitless because, without reasonable
                     justification, certain members of said Board have opted
                     to not act, with the result of continuing delaying the
                     annual approval process of such reports and placing in
                     jeopardy their obligations to the Retirement System’s
                     retirees.

      WHEREAS:       PREPA’s financial statements for fiscal years 2015, 2016,
                     and 2017 have to be completed, but they are subject to
                     PREPA receiving the actuarial report, the financial
                     statements, the letter of representations from
                     management, and other pertinent information of the
                     Retirement System, since such information forms part of
                     PREPA’s financial statements. Therefore, the Retirement
                     System’s delay impacts directly PREPA’s ability to
                     complete its financial statements.

      WHEREAS:       In turn, the Government of Puerto Rico also needs
                     PREPA’s audited financial statement to finalize its own
                     statements, because those statements comprise part of
                     the financial statements of the Government of Puerto
                     Rico.

      WHEREAS:       It is evident and important to finalize the financial
                     statements of the Retirement System so that PREPA can
                     finalize its own statements, in order to have the
                     information necessary to complete PREPA’s amended
                     Fiscal Plan, which should occur during this month of
                     March 2018, as requested by the Oversight Board.

                     In addition, this information is necessary to finalize
                     PREPA’s budget for fiscal year 2019, guide the processes
                     to improve PREPA’s finances and operations, advance the
                     transformation of our energy system, and establish
                     PREPA’s fiscal discipline.

      WHEREAS:       In turn, as is known, our administration is committed to
                     guaranteeing greater transparency in the finances of the
                     Government of Puerto Rico and its instrumentalities. To
                     be able to guarantee such transparency, it is necessary
                     and a priority to finalize and publish the audited financial
                     statements of the Government of Puerto Rico and, with


                                       -8-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41         Desc: Main
                          Document Page 9 of 21


                     greater urgency, those statements that were not finalized
                     before the commencement of this administration. This
                     too is indispensable to fully comply with the processes
                     contemplated in PROMESA and, therefore, to guide our
                     Island toward economic recovery.

      WHEREAS:       The Retirement System’s unjustified delay in the approval
                     of the actuarial reports, financial statements, and letter
                     of representations of the Retirement System’s
                     management has delayed the issuance of the
                     Government of Puerto Rico’s financial statements. Such
                     delay limits the Government’s ability to comply with the
                     existing Fiscal Plan, it obstructs the process of oversight
                     and compliance with the government’s existing budget,
                     and it makes difficult the process of preparing the
                     Government’s budget for fiscal year 2019, among other
                     inconveniences.

      WHEREAS:       For the reason stated above, it is up to us to urgently
                     take the necessary steps to ensure the immediate
                     approval of the actuarial reports and the Retirement
                     System’s overdue financial statements.           It is
                     indispensable to prevent even more the delay of such
                     approvals and the worsening of the financial emergency
                     that, also, impedes the progress of our Island’s
                     economic, fiscal, and social recovery.

      WHEREAS:       Law 5-2017, as amended, known as the Puerto Rico
                     Financial Emergency and Fiscal Responsibility Act (Law 5)
                     provides that, during the Emergency Period, the
                     Governor will exercise general supervisory control over
                     the functions and activities of all of the government
                     entities within the Executive Branch. Similarly, Section
                     206(a) of Law 5 grants the Governor ample powers of
                     receivership to rectify the financial emergency declared
                     by said law. In addition, such section authorizes the
                     Governor to, together with AAFAF, take whatever steps
                     may be necessary to correct and rectify the financial
                     emergency.

      WHEREAS:       Article 209 of Law 5 authorizes the Governor to delegate
                     to AAFAF, through Executive Order, any power or
                     responsibility included in such statute.




                                       -9-
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41          Desc: Main
                         Document Page 10 of 21


      WHEREAS:       Given PREPA’s precarious fiscal and operational situation,
                     aggravated by the destruction caused by Hurricanes Irma
                     and María, in addition to the deteriorated situation of the
                     Retirement System and the negative implications in the
                     failure to approve the actuarial reports and overdue
                     financial statements of the Retirement System, it is
                     imperative to exercise the power granted by Law 5 in
                     order to ensure the immediate approval thereof.

      WHEREFORE:     I, RICARDO ROSELLÓ NEVARES, Governor of Puerto
                     Rico, pursuant to the power conferred on me by the
                     Constitution and the laws of the Government of Puerto
                     Rico, do hereby decree and order as follows:

      SECTION 1st.   In accordance with Section 206(a) of Law 5, the Board of
                     Directors of PREPA (Board of Directors) is hereby
                     appointed as trustees of the Retirement System with the
                     following purposes: (i) to take those actions and
                     decisions that may be necessary to immediately finalize,
                     evaluate, approve, and/or sign the necessary documents,
                     including the letter of representations from the
                     Retirement System’s management, for the final
                     publication of the actuarial reports and audited financial
                     statements of the Retirement System for the
                     corresponding fiscal year, up to and including fiscal year
                     2017; and (ii) to deliver or seek the delivery to AAFAF of
                     any information on the Retirement System necessary or
                     convenient for the preparation of PREPA’s amended
                     Fiscal Plan or PREPA’s budget for fiscal year 2019. Such
                     designation will be in effect until the following
                     requirements are met: (i) the issuance of the Retirement
                     System’s actuarial reports and audited financial
                     statements for the corresponding fiscal years, up to and
                     include fiscal year 2017, (ii) the Oversight Board certifies
                     an amended Fiscal Plan for PREPA, and (iii) the Oversight
                     Board certifies a budget for PREPA for fiscal year 2019.

      SECTION 2nd.   The Board of Directors may exercise any power or
                     function of the Board of Trustees that may be necessary
                     or convenient to carry out the urgent purposes
                     mentioned above. The Board of Trustees will continue
                     exercising the other functions corresponding to it in the
                     daily administration of the Retirement System, provided
                     that it may not impede in any way, directly or indirectly,


                                       - 10 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41         Desc: Main
                         Document Page 11 of 21


                     or process or facilitate the impediment through third
                     parties, including contractors, the approval and/or
                     publication by the Board of Directors of the Retirement
                     System’s actuarial reports or financial statements.

      SECTION 3rd.   In accordance with Article 209 of Law 5, delegated to
                     AAFAF are those other powers and authorities conferred
                     to the Governor pursuant to Section 206(a) of said
                     statute for the implementation of this Executive Order.

      SECTION 4th.   Unless it is proven that a person has engaged in gross
                     negligence that involves reckless disregard toward his
                     duties, no person will have any civil, criminal, or other
                     type of liability toward any entity or person and, without
                     the need for notification or additional order, they will be
                     exonerated from acts or omissions in their capacity and
                     within their authority in connection with, in relation to,
                     arising under, or as permitted by this Executive Order.
                     The members of the Board of Directors and the AAFAF
                     personnel will be defended and held harmless by PREPA
                     and exonerated from any civil liability for acts or
                     omissions of good faith, in their capacity and within their
                     authority.

      SECTION 5th.   NO CREATION OF ENFORCEABLE RIGHTS. This Execute
                     Order is not issued with the purpose of creating
                     substantive or procedural rights in favor of third parties,
                     enforceable before any judicial, administrative, or other
                     type of forum against the Government of Puerto Rico,
                     government      agencies,      instrumentalities,   public
                     corporations, or any of its officials, employees, or other
                     persons.

      SECTION 6th.   REPEAL.     This Executive Order vacates any other
                     Executive Order that, in whole or in part, is incompatible
                     herewith, to the extent that such incompatibility exists.

      SECTION 7th.   EFFECTIVENESS. This Executive Order will enter into
                     effect immediately and will remain in effect as provided
                     in Section 1st or until it is amended or revoked by a
                     subsequent executive order or by operation of law,
                     whichever first occurs.




                                      - 11 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41            Desc: Main
                         Document Page 12 of 21


      SECTION 8th.     SEVERABILITY. The provisions of this Executive Order
                       are independent and separate of each other and should a
                       court      with    jurisdiction  and     venue     declare
                       unconstitutional, null and void, or invalid any part,
                       section, provisions, and sentence of this Executive Order,
                       the determination to those effects will not affect the
                       validity of the remaining provisions, which will remain in
                       full force and effect.

      SECTION 9th.     DEFINITIONS. The terms used in capital letters in this
                       Executive Order and that are not otherwise defined
                       herein will have the meanings assigned to them in Law 5.

      SECTION 10th.    PUBLICATIONS. This Executive Order must be filed
                       immediately with the Department of State and its
                       broadest publication is ordered.

      2.3.   The Retirement System, as the de facto trust that it is, is not governed by

the legislation adopted by the Puerto Rico Legislature and applicable to the public

retirement systems. In fact, the Retirement System, since its creation in 1945, has been

governed exclusively by the Electric Power Authority Employees’ Retirement System’s

Bylaws (hereinafter, “Bylaws”), which has been modified occasionally, as considered

necessary, with the consensus of the Board of Trustees of the Retirement System and

PREPA. Exhibit 4.

      2.4.   As set forth in Articles 6 and 7 of the Bylaws, the Board of Trustees of the

Retirement System and its individuals Trustees has the fiduciary obligation to administer

the Retirement System and to be the depository of the fiduciary fund. The fiduciary

fund is funded by the contributions made by PREPA, PREPA’s employees, and

investment income. The fiduciary fund is intended exclusively to the payment of

benefits to employees and retirees.




                                         - 12 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41             Desc: Main
                         Document Page 13 of 21


      2.5.   With the enactment of Puerto Rico Law No. 34-2005, the Puerto Rico

Legislature recognized that the Retirement System is an entity independent and

separate from PREPA whose assets belong to its beneficiaries and are separate from

PREPA’s assets. Law No. 34-2005 was enacted to amend Articles 2 and 8 of Law No.

20-1985, which created the Special Permanent Commission on Retirement Systems. In

the Preamble of Law No. 34-2005, the Legislature recognized that:

      The Retirement System belongs to the employees of said corporation and
      it is not governed by any law. The governing organism established
      by Bylaws is under the responsibility of a Board of Trustees,
      comprised by eight (8) members, of which one (1) will be the Executive
      Director of the Electric Power Authority, three (3) of its members will be
      members of the Retirement System and are going to be elected by them,
      three (3) will be elected by the Board of Directors of the Authority, and
      one (1) will be elected by the retired members. Article 6, subparagraph 5,
      provides, on its part, that: “The decision of the Board of Trustees, with
      respect to any issue in dispute, will be definitive.” We understand that
      a law of this Legislature could not amend the Resolution that
      created such System, or the Resolutions of the Board, or the
      Bylaws that provide for its functioning. [Emphasis ours.]

      2.6.   This law was enacted so that the Electric Power Authority Employees’

Retirement System would be eliminated as a member of the Special Permanent

Commission on Retirement Systems.

      2.7.   The Retirement System’s fiduciary fund is an autonomous patrimony that

belongs to its beneficiaries and is totally dissociated from PREPA’s assets. Likewise, the

Retirement System is an independent entity separate from PREPA that: (i) is

administered through its own Board of Trustees; (ii) presents its own audited financial

statements separately; and (iii) has been recognized by the Puerto Rico Legislature as

property of PREPA’s employees.




                                          - 13 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41             Desc: Main
                         Document Page 14 of 21


      2.8.   The Retirement System’s Board of Trustees and its individual members are

the only ones authorized to advocate for the protection and administration of the

Retirement System. Article 6 (Administration), Section (1) of the Bylaws of the

Retirement System provides that:

      (1) The general administration of the System and the responsibility of
      carrying out the provisions of these Bylaws will be under the charge of the
      Board of Trustees comprised by eight members, of which one will be the
      Executive Director of the Authority, who may be substituted during his
      absences by the Acting Executive Director of the Authority, there will be
      active members of the System elected by the very active
      members, by individual vote and under the Authority’s
      supervision, three will be appointed by the Board of Directors of
      the Authority, and one will be a retired member of the System
      elected by the retired members, under the Retirement System’s
      supervision. The trustees will be appointed or elected for a term of
      three years. The Authority’s Executive Director will act as trustee while
      exercising the position of Executive Director. Each term of an elected or
      appointed trustee will be deemed to have expired on the date of the
      anniversary of the establishment of this System, and any appointment or
      election, except for those to fill vacancies for unexpired terms, will be
      carried out on those anniversary dates.          The positions vacant for
      unexpired terms will be covered in the same manner in which they were
      originally covered. [Emphasis ours.]

      2.9.   The Executive Order had the direct effect of illegally amending the

Retirement System’s Bylaws by substituting the Board of Trustees with PREPA’s Board

of Directors, depriving, also, the individual Trustees from an essential function of their

fiduciary duties that consists in sorting out and implementing actuarial evaluations.

Article 6 (Administration), Section (3) of the Retirement System’s Bylaws provides that:

      (3) The Board of Trustees will adopt from time to time the mortality
      tables and services that may be necessary as the basis for
      actuarial calculations and will establish the percentages of
      contributions to the System, as provided in Article 5 of these Bylaws.
      To advice the Board on the adoption of the tables and on the fixing of the
      percentages of contributions that are to be made to the Retirement


                                          - 14 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41           Desc: Main
                         Document Page 15 of 21


       System, the Board of Trustees will designate an actuary, who will
       prepare annual actuarial valuations and who will recommend to
       the Board the tables and percentages of contributions that he
       considers should be used by it. On the third year after the date of the
       System’s implementation, and after that date at least once every five
       years, the Board of Trustees will order an actuarial investigation
       based on the experience acquired with respect to the mortality,
       service, and compensation of the members and of the Retirement
       System’s benefits. [Emphasis ours.]

      2.10. On the other hand, the only procedure authorized to amend the

Retirement System’s Bylaws is prescribed in Article 11 (Amendments), which provides:

      These Bylaws may be amended in whole or in part by the Board of
      Trustees when the latter deems it convenient, provided that the
      Board of Trustees notifies the Authority thirty days in advance of its
      intention to amend the same and it communicates the same to all of the
      members to give them an opportunity to be heard before the Authority
      takes any action; PROVIDED, that the Authority may within said thirty
      days period veto the proposed amendment, in which case the same will
      not be effective; PROVIDED, further, that no modification or amendment
      that is made may deprive any active or retired member or other person
      receiving a pension from any of the benefits to which he would be entitled
      by reason of the assets accrued accredited to this account under the
      System on that date, except with his consent. [Emphasis ours.]

      2.11. The Executive Order purports to set aside the provisions on the

amendments to the Retirement System’s Bylaws illegally interfering with its legal

independence which causes imminent and irreparable damages to the Board of

Trustees, the Retirement System’s assets, its retirees, and the participating employees

and, therefore, to the individual Trustees.

      2.12. Pursuant to Puerto Rico law, the assets of the Retirement System do not

belong to PREPA and PREPA does not have any legal right to manage its assets.

Through a trust, the property of its corpus and assets is irrevocably transmitted to the

trustee and the beneficiaries. The property right is divided between the trustees and


                                          - 15 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41               Desc: Main
                         Document Page 16 of 21


the beneficiaries. The trustees hold the property title as to the right to manage the

estate and the beneficiaries hold the property right to obtain the benefits of the estate.

U.S. Fid. & Guar. Co. v. Guzman, No. CIV. 10-1078 FAB/MEL, 2012 WL 4790314, at *5

(D.P.R. Sept. 20, 2012), report and recommendation adopted sub nom. United States

Fid. & Guar. Co. v. Cobian-Guzman, No. CV 10-1078 (FAB), 2012 WL 12996294 (D.P.R.

Oct. 5, 2012) (“As with Anglo-Saxon trusts, the Puerto Rican trust is ‘characterized by

an unfolding of the property law,’ because ‘[t]he trustee is the owner of the legal title,

whereas the beneficiaries have the equitable ownership.’”) (quoting Dávila v. Agrait,

116 D.P.R. 549, 16 P.R. Offic. Trans. 674 (1985)). Accord In re Fin. Oversight & Mgmt.

Bd. for Puerto Rico, 582 B.R. 579, 597 (D.P.R. 2018) (“[A] trust divides ownership of

property, placing legal title with trustee while the beneficiary enjoys an equitable

interest.”).

       2.13. PREPA is not a trustee nor a beneficiary of the Retirement System.

Therefore, PREPA has no property right or equitable interest over the assets of the

Retirement System.

       2.14. In Díaz Saldaña v. Acevedo Vilá, 168 D.P.R. 359, 406-07 (2006), the

Supreme Court stated:

       An Executive Order finds legal support in the general authority of the
       Chief Executive to comply and to enforce the laws, to monitor and
       supervise the official conduct of all of the officials of the Executive Branch,
       and to ensure compliance with the duties and obligations of their positions
       pursuant to the law. All Executive Orders contain a mandate directed at
       the government organism of the Executive Branch, pursuant to the
       Constitution of Puerto Rico and the statutory legal system.
       However, the authority of the Governor to issue Executive Order cannot
       be exercised or have an effect contrary to what is provided by
       law. [Emphasis ours.]


                                           - 16 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41          Desc: Main
                         Document Page 17 of 21




      2.15. Consistent with the foregoing pronouncements, the Puerto Rico Attorney

General has consistently opined for decades that the Governor cannot command a

public corporation, such as PREPA, nor its Board of Directors, to do anything by way of

an executive order. For example, in P.R. Op. Sec. Just. 2008-7, 2008 WL 7540530, the

Puerto Rico Attorney General noted that “public corporations such as PRASA, PRHTA,

and PREPA ... have a broad fiscal autonomy and their own legal personality, which,

unlike the traditional agencies of the Government, allows them to have characteristics

typical of private commercial businesses.” Exhibit 5; emphasis added. Citing with

approval P.R. Op. Sec. Just. 1985-5, 1985 WL 1087157, a translation of which is

attached hereto as Exhibit 6, the Attorney General reasoned “that since public

corporations are created by legislative mandate as independent entities that do not

answer to the Governor directly, the Governor cannot use an executive order to order

them not to carry out acts or events that are within their authority or corporate

powers.” Id, at p. 4.

      2.16. The Retirement System, as a private trust, has a personality separate or

independent from PREPA. Therefore, it does not form part of the Executive Branch and

lies outside the scope of jurisdiction of Executive Order OE-2018-012.

      2.17. The Executive Order indicates that it bases its authority on Section 206(a)

of Law 5-2017, which “grants the Governor ample powers of receivership to rectify the

financial emergency declared by said law. In addition, such section authorizes the

Governor to, together with AAFAF, take all necessary measures to correct and rectify




                                         - 17 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41             Desc: Main
                         Document Page 18 of 21


the financial emergency.” Law 5-2017, however, does not grant the Governor the

authority to amend laws and Bylaws.

       2.18. Law 5-2017 did not authorize the Governor to intervene in the duties and

authorities of the Retirement System’s Board of Trustees that administers a trust and,

much less, to Amend its Bylaws or coerce or limit the authorities and duties of the

Trustees in their individual capacity.

       2.19. Therefore, there is no doubt that the Executive Order does not have the

effect of law, since it was promulgated in the absence of authorization granted by the

Constitution of Puerto Rico or by a statute.

       2.20. The Executive Order is an interference with the independence and powers

of the Retirement System that illegally amends its Bylaws; limits the essential fiduciary

duties of the Board of Trustees and of its members; and it confuses the figure of the

trustor with the trustee incurring in a conflict of interests that places at imminent risk

the assets of the trust. All of this interferes with the fiduciary duties of the individual

members of the Board of Trustees, which damage cannot be effectively quantified and

which places at imminent risk the rights and benefits of approximately 12,268 retirees

and approximately 6,227 active employees in the Retirement System, which plaintiffs

are called upon by law and Bylaws to protect, and who are currently in a generalized

state of uneasiness due to the news about the receivership of the Retirement System.

Exhibit 7.




                                          - 18 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41              Desc: Main
                         Document Page 19 of 21


       2.21. This irreparable and imminent harm can only be avoided if a preliminary

and permanent injunction is entered, since there is no other remedy in law to vindicate

plaintiffs’ rights.

       2.22. The individual Trustees have the obligation and the legal capacity to

defend the Retirement System’s trust from any intervention that affects their capacity to

make the decisions that are pertinent according to the best interests of the retirees and

the active employees.

       2.23. In sum:

       a. The Puerto Rico Electric Power Authority Employees’ Retirement System is a

private trust with full legal personality, and it is an entity separate and independent of

the Puerto Rico Electric Power Authority and the Commonwealth of Puerto Rico and its

Executive Branch.

       b. Executive Order OE-2018-012 does not have any legal effect for having been

promulgated in the absence of authorization granted by the Constitution of Puerto Rico.

       c. Executive Order OE-2018-012 is null and void since it pretends to meddle into

the affairs of a legal entity that is not part of the Executive Branch and that lies outside

the scope of the Governor’s jurisdiction and authority.

       d. Executive Order OE-2018-012 is an interference with the independence and

powers of the Retirement System that illegally amends its Bylaws.

       e. Executive Order OE-2018-012 limits the essential fiduciary duties of the Board

of Trustees.




                                           - 19 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41             Desc: Main
                         Document Page 20 of 21


         f. Executive Order OE-2018-012 confuses the figure of the trustor with the

trustee incurring in a conflict of interests that places at imminent risk the assets of the

trust.

         g. Executive Order OE-2018-012 interferes with the fiduciary duties of the

members of the Board of Trustees and illegally strips them of the authority and

prerogatives to manage the financial affairs of the Retirement System for the sole

benefit of the retirees, participants and beneficiaries.

                                         III. Prayer

         WHERFORE, Plaintiffs respectfully request the Honorable Court to grant

injunctive relief staying the implementation of Executive Order OE-2018-012, and to

enter a Declaratory Judgment decreeing that Executive Order OE-2018-012 is null and

void. In addition, Plaintiffs respectfully request that Defendants be taxed with costs and

attorneys’ fees and that the Court award any further relief in law or in equity as it may

deem just and proper.

         WE HEREBY CERTIFY: That on this same date we electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.

                            [Signatures on the following page]




                                             - 20 -
Case:18-00047-LTS Doc#:38 Filed:02/06/19 Entered:02/06/19 17:06:41                 Desc: Main
                         Document Page 21 of 21


      In San Juan, Puerto Rico, this 6th day of February, 2019.

                                                    S/GUILLERMO RAMOS LUIÑA
                                                    GUILLERMO RAMOS LUIÑA
                                                    USDC-PR 204007
                                                    gramlui@yahoo.com
472 Ave. Tito Castro
Edificio Marvesa, Suite 106                         P. O. Box 22763, UPR Station
Ponce, PR 00716-4701                                San Juan, PR 00931-2763
Tel: (787) 848-0666                                 Tel. (787) 620-0527
Fax: (787) 841-1435                                 Fax (787) 620-0039

/s/Rolando Emmanuelli Jiménez                       Attorney for Plaintiffs José Ramón Rivera
Rolando Emmanuelli Jiménez                          Rivera, Ralphie Dominicci Rivera, Ángel R.
USDC: 214105                                        Figueroa Jaramillo, and Erasto Zayas
rolando@bufete-emmanuelli.com                       López

Attorney for Plaintiff Retirement System            s/Rafael A. Ortiz-Mendoza
                                                    RAFAEL A. ORTIZ MENDOZA
                                                    USDC-PR 229103
                                                    rafael.ortiz.mendoza@gmail.com

                                                    Edificio Banco Cooperativo Plaza
                                                    623 Avenida Ponce De León, Suite 501-A
                                                    San Juan, Puerto Rico 00917-4805
                                                    Tel. (787) 963-0404
                                                    Fax (787) 751-2341

                                                    Attorney for Plaintiffs Board of Trustees,
                                                    Juan Carlos Adrover, Sammy Ramírez, and
                                                    Alvin Román




                                           - 21 -
